Citation Nr: 1121378	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include coronary artery disease and ischemic heart disease, to include as due to herbicide exposure, and to include as due to the Type II diabetes mellitus.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to December 1965.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his February 2009 Notice of Disagreement (NOD), the Veteran requested a Travel Board hearing.  In a December 2010 letter, he was notified that his hearing had been scheduled for February 17, 2011, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, although the December 2008 rating decision refers to the Veteran's service treatment records (STRs), the Board notes that the STRs are not currently in the claims file.  Therefore, the AMC/RO should obtain the Veteran's STRs and associate them with the claims file.  The Court has determined that if all relevant service records have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. §§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).


Second, the Veteran asserts that his current disorders were caused by his exposure to herbicides while he was stationed at the Eglin Air Force Base during his active military service.  The Veteran's DD-214 Form confirms that the Veteran's last duty assignment was at the United States Air Force Hospital on the Eglin Air Force Base.  However, the presumption of exposure does not apply in this case, and the evidence currently of record does not corroborate the Veteran's claim that he was exposed to herbicides while he was stationed at Eglin Air Force Base.  Therefore, the RO needs to obtain a complete copy of the Veteran's personnel record, as this may provide information concerning any herbicide exposure.

Third, the RO confirmed that herbicides were sprayed at the Eglin Air Force Base while the Veteran was stationed on the base.  However, to date, the RO has not confirmed whether the Veteran was directly exposed to the herbicides while he was stationed at the Eglin Air Force Base during his active military service.  Therefore, the RO/AMC should contact the United States Joint Services Records Research Center (JSRRC) to determine whether the Veteran was directly exposed to herbicides while he was stationed at the Eglin Air Force Base.

Finally, a remand is required in order to afford the Veteran VA examinations to determine the etiology of the disorders currently on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran's private treatment records demonstrate that he has current diagnoses of coronary artery disease, ischemic heart disease, and Type II diabetes mellitus.  In regards to an in-service incurrence, the Veteran asserts that his current disorders were caused by his exposure to herbicides during his active military service at the Eglin Air Force Base.  The Veteran's DD-214 Form demonstrates that the Veteran's last duty assignment was at the United States Air Force Hospital on the Eglin Air Force Base.  The Department of Defense has confirmed that herbicides were sprayed at the Eglin Air Force Base from 1962 to 1970.

Therefore, since the evidence establishes that the Veteran has current diagnoses and there is an indication that the Veteran's current disorders may be related to his active military service (namely, herbicide exposure), a remand is required in order to afford the Veteran VA examinations to determine the etiology of his currently diagnosed Type II diabetes mellitus and heart disorder.  The Veteran has never been afforded VA examinations for these claims.  Thus, the Board finds that examinations are needed to determine whether these disorders are related to the Veteran's active military service, to include as due to in-service herbicide exposure.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all STRs from any source deemed appropriate.  Associate all such records with the Veteran's claim folder.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and to show compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2010).  

2.  The RO/AMC shall obtain the Veteran's personnel file.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.
3.  Ask the Veteran to provide information regarding the time period(s) he was exposed to herbicides while at Eglin Air Force Base.  He should indicate where he was on the base as the time of exposure, and must provide a three-month window of when the exposure occurred.  

4.  The RO/AMC should contact the JSRRC to determine whether the Veteran was directly exposed to herbicides while he was stationed at the Eglin Air Force Base during his active military service.

5.  After completing the above steps, afford the Veteran a VA examination to ascertain the etiology of his currently diagnosed heart disorder, to include coronary artery disease and ischemic heart disease.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs, and offer comments and opinions addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed heart disorder, to include coronary artery disease and ischemic heart disease, had its onset during his active military service or is in any other way causally related to his active military service, to include as due to herbicide exposure while he was stationed on the Eglin Air Force Base.


All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After completing the above steps, afford the Veteran a VA examination to ascertain the etiology of his currently diagnosed Type II diabetes mellitus.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs, and offer comments and opinions addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed Type II diabetes mellitus had its onset during his active military service or is in any other way causally related to his active military service, to include as due to herbicide exposure while he was stationed on the Eglin Air Force Base.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC), and afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


